

114 S530 IS: To require the president of the Federal Reserve Bank of New York to be appointed by the President, by and with the advice and consent of the Senate.
U.S. Senate
2015-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 530IN THE SENATE OF THE UNITED STATESFebruary 23, 2015Mr. Reed introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the president of the Federal Reserve Bank of New York to be appointed by the President,
			 by and with the advice and consent of the Senate.
	
		1.Federal reserve bank governance
 (a)In generalSection 4 of the Federal Reserve Act (12 U.S.C. 301 through 308; 341) is amended by adding at the end the following:
				
 (25)Selection of the president of the Federal Reserve Bank of New YorkNotwithstanding any other provision of this section, the president of the Federal Reserve Bank of New York shall be appointed by the President, by and with the advice and consent of the Senate, for terms of 5 years.
 (26)TestimonyThe president of the Federal Reserve Bank of New York, on an annual basis, shall provide testimony to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of enactment of this Act and apply to appointments for the president of the Federal Reserve Bank of New York made on and after that effective date.